DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 1 November 2021.  Claims 1, 17 and 18 have been amended.  Claims 2, 3 and 6-12 were previously withdrawn.  Claims 1-19 are pending in this application.  Claims 1, 4, 5 and 13-19 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 1 November 2021, with respect to rejected claims 1, 4, 5, 13-16 and 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 1 November 2021.  The rejections of claims 1, 4, 5, 13-16 and 19 have been withdrawn. 
Applicant's arguments, see Remarks, filed 1 November 2021, with respect to rejected claims 1, 4, 5, 13, 14 and 16-19 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. 

With respect to the Applicant’s arguments, “Douglas is silent on a process wherein authorized control data, at least one authorized control parameter, or both are pre-defined or pre-set.”  (see Remarks, pg. 9, paragraph 4); and “The information provided from the data tag of Douglas is not pre-defined or pre-set (i.e., the data tag can be modified by a third person before being read by the three-dimensional printer).”  (see Remarks, pg. 10, paragraph 1)  The Examiner respectfully disagrees.  

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “wherein authorized control data, at least one authorized control parameter, or both are pre-defined or pre-set” was newly presented in the Request for Continued Examination received on 1 November 2021 by the Office, and has been addressed as set forth in the Office Action below.

Additionally, it is noted that the features upon which applicant relies (i.e. the data tag cannot be modified by a third person before being read) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 1, 4, 5, 14 and 16-18 stand rejected under 35 U.S.C. 102(a)(1)/(a)(2) and claims 13, 15 and 19 stand rejected under 35 U.S.C. 103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0117585 A1 (hereinafter Douglas).

As per claim 1, Douglas discloses a method for controlling operation of at least one additive manufacturing apparatus, or a functional unit thereof, for additively manufacturing three-dimensional objects through successive layerwise selective 
supplying authorized control data (i.e. an authentication code of a data tag (Fig. 3, element 304) is an authorization to print based on a rights management protocol for a build material) which contains at least one authorization parameter (pg. 8, par. [0064] and [0066] and pg. 11, par. [0094], [0097] and [0098]; i.e. an operational parameter of an extruder temperature and information regarding properties of a build material) that authorizes the operation of the at least one additive manufacturing apparatus (pg. 3, par. [0028] and [0029] and Fig. 2, element 204; i.e. a three-dimensional printer) or the at least one functional unit of the at least one additive manufacturing apparatus from an external data supply source (pg. 1, par. [0013], pg. 8, par. [0064] and [0070] and pg. 11, par. [0097] and [0098]; i.e. tag data is supplied from the data tag using an add-on tag sensor (Fig. 3, element 310) communicatively coupled to the three-dimensional printer), wherein the authorized control data, the at least one authorization parameter, or both are pre-defined or pre-set (pg. 11, par. [0098]; i.e. a static code encoded on the data tag),
transmitting the authorized control data (i.e. the authentication code of the data tag) from the external data supply source (Fig. 3, element 310; i.e. the add-on tag sensor) to a control unit (Fig. 1, element 110; i.e. an on-board controller) of the at least one additive manufacturing apparatus (pg. 1, par. [0015], pg. 2, par. [0022] and pg. 11, par. [0096]; i.e. the on-board controller of the three-dimensional printer), the control unit (Fig. 1, element 110; i.e. the on-board controller) being configured to assign and control operation of the at least one additive manufacturing apparatus or the at least one 
controlling operation of the at least one additive manufacturing apparatus or the at least one functional unit of the at least one additive manufacturing apparatus, which is authorized to be operated, based on the transmitted authorized control data (pg. 2, par. [0022] – “The controller 110 may include any combination of software and/or processing circuitry suitable for controlling the various components of the printer 100 described herein including without limitation microprocessors, microcontrollers, application-specific integrated circuits, programmable gate arrays, and any other digital and/or analog components, as well as combinations of the foregoing, along with inputs and outputs for transceiving control signals, drive signals, power signals, sensor signals, and so forth.  In one aspect, this may include circuitry directly and physically associated with the printer 100 such as an on-board processor.” and pgs. 7-8, par. [0063] - “As with the other tag sensors 310 described above, a tag sensor 310 that mechanically reads data from the supply 302 may automatically identify the supply 302 and provide data concerning a type of build material and the like to a controller.”; i.e. based on received tag data from the tag sensor, the on-board controller controls the three-dimensional printer).

As per claim 4, Douglas discloses the at least one authorization parameter (i.e. the operational parameter of an extruder temperature and information regarding properties of a build material) is or comprises a build material authorization parameter (pg. 11, par. [0094], [0097] and [0098]; i.e. structural properties of a build material), the 

As per claim 5, Douglas discloses wherein the build material authorization parameter contains:  
at least one physical parameter of a build material which is authorized to be used (pg. 11, par. [0094], [0097] and [0098]; i.e. the structural properties of the build material).

As per claim 14, Douglas discloses the authorized control data is supplied in encoded form (pg. 11, par. [0097] and [0098]; i.e. static code encoded on the data tag).  

As per claim 16, Douglas discloses the authorized control data is supplied from an operator of the at least one additive manufacturing apparatus to be operated (pg. 3, par. 3, par. [0030] – “Client devices 206 may be any devices within the environment 200 operated by users to initiate, manage, monitor, or otherwise interact with print jobs at the three-dimensional printers 204.” and pg. 9, par. [0073] – “The client device 206 may request the three-dimensional printer 306 to transmit the data tag 304 data for one or more of the connected supplies 302 for the determination of operational parameters for at least one of the connected supplies 302.”)
As per claim 17, Douglas discloses an additive manufacturing apparatus for additively manufacturing three-dimensional objects through successive layerwise selective irradiation and consolidation of layers of a powdered build material which can be consolidated with an energy beam, comprising a control unit which is configured to: 
process transmitted authorized control data (i.e. an authentication code of a data tag (Fig. 3, element 304) is an authorization to print based on a rights management protocol for a build material) which contains at least one authorization parameter (pg. 8, par. [0064] and [0066] and pg. 11, par. [0094], [0097] and [0098]; i.e. an operational parameter of an extruder temperature and information regarding properties of a build material) that authorizes operation of at least one additive manufacturing apparatus (pg. 3, par. [0028] and [0029] and Fig. 2, element 204; i.e. a three-dimensional printer) or at least one functional unit of the at least one additive manufacturing apparatus supplied from an external data supply source (pg. 1, par. [0013] and [0015], pg. 2, par. [0022], pg. 8, par. [0064], [0064] and [0070] and pg. 11, par. [0096]-[0098]; i.e. tag data is supplied from the data tag using an add-on tag sensor (Fig. 3, element 310) communicatively coupled to the three-dimensional printer, wherein the tag data is processed by an on-board controller (Fig. 1, element 110)), wherein the authorized control data, the at least one authorization parameter, or both are pre-defined or pre-set (pg. 11, par. [0098]; i.e. a static code encoded on the data tag), and 
control operation of the at least one additive manufacturing apparatus or the at least one functional unit of the at least one additive manufacturing apparatus, which is authorized to be assigned and operated, based on received authorized control data (pg. 2, par. [0022] – “The controller 110 may include any combination of software and/or processing circuitry suitable for controlling the various components of the printer 100 described herein including without limitation microprocessors, microcontrollers, application-specific integrated circuits, programmable gate arrays, and any other digital and/or analog components, as well as combinations of the foregoing, along with inputs and outputs for transceiving control signals, drive signals, power signals, sensor signals, and so forth.  In one aspect, this may include circuitry directly and physically associated with the printer 100 such as an on-board processor.” and pgs. 7-8, par. [0063] - “As with the other tag sensors 310 described above, a tag sensor 310 that mechanically reads data from the supply 302 may automatically identify the supply 302 and provide data concerning a type of build material and the like to a controller.”; i.e. based on received tag data from the tag sensor, the on-board controller controls the three-dimensional printer).  

As per claim 18, Douglas discloses an additive manufacturing network, comprising at least one external data supply source and a plurality of additive manufacturing apparatuses for additively manufacturing three-dimensional objects through successive layerwise selective irradiation and consolidation of layers of a powdered build material which can be consolidated with an energy beam located remote from each other, wherein each additive manufacturing apparatus comprises a control unit which is configured to: 
process transmitted authorized control data (i.e. an authentication code of a data tag (Fig. 3, element 304) is an authorization to print based on a rights management protocol for a build material) which contains at least one authorization parameter (pg. 8, a static code encoded on the data tag), and 
control operation of the respective additive manufacturing apparatus or the at least one functional unit of the respective additive manufacturing apparatus, which is authorized to be assigned and operated, based on received authorized control data (pg. 2, par. [0022] – “The controller 110 may include any combination of software and/or processing circuitry suitable for controlling the various components of the printer 100 described herein including without limitation microprocessors, microcontrollers, application-specific integrated circuits, programmable gate arrays, and any other digital and/or analog components, as well as combinations of the foregoing, along with inputs and outputs for transceiving control signals, drive signals, power signals, sensor signals, and so forth.  In one aspect, this may include circuitry directly and physically associated with the printer 100 such as an on-board processor.” and pgs. 7-8, par. [0063] - “As with .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of U.S. Patent Publication No. 2016/0260001 A1 (hereinafter Flores).

As per claim 13, Douglas teaches wherein authorized control data information specifying the authorized control data used during an 4authorized build process of the at least one additive manufacturing apparatus is generated (pg. 11, par. [0097] – “… the method 600 may include determining an operational parameter for the fabrication of an object by the three-dimensional printer based on data from the data tag.  More specifically information about the build material stored in the data tag may be used to determine how the build material should be used in a fabrication process.”) and the authorized control data information is provided as a marker (pgs. 7-8, par. [0063] and pg. 11, par. [0097] and [0098] – “In one aspect where the data tag and reader 

Not explicitly taught is a marker to a three-dimensional object which was manufactured with the authorized additive manufacturing apparatus.

However Flores, in an analogous art of three-dimensional printing (pg. 1, par. [0005]), teaches the missing limitation of a marker to a three-dimensional object which was manufactured with an additive manufacturing apparatus (pgs. 2-3, par. [0026] and pg. 3, par. [0028], [0030]-[0032], [0034] and [0035]; i.e. [0028] - “… manufacturing a 3D object(s) with a 3D barcode (not shown here) using a 3D print device 202.”, [0030] - “the processor may extract the information automatically from databases related to an object on which the 3D barcode will be … affixed.  In some embodiments, the information itself may be embedded in the 3D barcode.”, [0031] – “The information many provide instructions and include details relating to the object on which the 3D barcode will be … affixed.” and [0035] – “ The information may also include information related to the various parts required for printing copies of an object. … Examples may include, without 
limitation, … other such information needed for … printing ….”) for the purpose of manufacturing an object with a 3D barcode (pg. 3, par. [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the teaching of Douglas to include the addition of the limitation of a marker to a three-dimensional object which was 

As per claim 19, Douglas teaches the marker (Fig. 3, element 304; i.e. the data tag) comprises: a bar-code and/or a QR-code (pgs. 7-8, par. [0063] and pg. 11, par. [0097] and [0098]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of U.S. Patent Publication No. 2007/0255949 A1 (hereinafter Miyazaki).

As per claim 15, Douglas teaches the authorization control data (i.e. the authentication code of the data tag is an authorization to print based on a rights management protocol for a build material) for a specific additive manufacturing process in which at least one three-dimensional object was additively built (pg. 1, par. [0013], pg. 2, par. [0022] – “The controller 110 may include any combination of software and/or processing circuitry suitable for controlling the various components of the printer 100 described herein including without limitation microprocessors, microcontrollers, application-specific integrated circuits, programmable gate arrays, and any other digital and/or analog components, as well as combinations of the foregoing, along with inputs and outputs for transceiving control signals, drive signals, power signals, sensor signals, and so forth.  In one aspect, this may include circuitry directly and physically associated with the printer 100 such as an on-board processor.” and pgs. 7-8, par. [0063] - “As with the other tag sensors 310 described above, a tag sensor 310 that mechanically reads data from the supply 302 may automatically identify the supply 302 and provide data 

However Miyazaki, in an analogous art of a printing apparatus (abstract and pg. 3, par. [0064]), teaches the missing limitation of authorized control (i.e. a password) for a specific process is deleted after completion of the specific process (pg. 4, par. [0092] and pg. 11, par. [0288]) to provide security in a printing process (pg. 11, par. [0287]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the teaching of Douglas to include the addition of the limitation of authorization data for specific process is deleted after completion of the specific process to reduce the time and trouble of inputting a password, without lowering a security level (Miyazaki: pg. 2, par. [0036]-[0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to manufacturing a product.  

	U.S. Patent Publication No. 2008/0103622 A1 discloses a manufacturing system and method for manufacturing a product include storing product-related information with the product (pg. 7, par. [0045]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117